In due time after the filing of the opinion in this case, the respondent Ira C. Holbrook filed a petition for a rehearing. In the opinion previously filed herein, 90 Utah 212, *Page 227 58 P.2d 18, this court held that there is sufficient evidence in the record, if the trial court believed it,      1, 2 to support a finding that Holbrook took no part either directly or indirectly in the sale of the stock to Harper. But the order nevertheless is that the judgment be reversed and the cause remanded for a new trial as to all of the defendants and respondents, including Holbrook. In the petition Holbrook calls our attention to the finding of the trial court upon this point, which is, in part, "that the said defendant Ira C. Holbrook did not participate in or have any knowledge of said transaction with plaintiff at the time thereof, and that the said sale of stock to plaintiff was not made with the knowledge, consent, participation or authorization of said defendant Ira C. Holbrook," and suggests that we inadvertently overlooked this finding. Since this is a law case, Holbrook says, we are bound by such finding, having concluded that there is sufficient evidence to support it, and therefore the judgment ought to be sustained as to him. The point is well taken. But the matter can be corrected without a rehearing. An amendment to the concluding paragraph of the opinion as filed will suffice. The order now is that the concluding paragraph of the opinion now on file herein be and the same is stricken therefrom, and in lieu thereof the following is substituted:
"The judgment is affirmed as to the defendant and respondent Ira C. Holbrook, and he is awarded his costs on this appeal against the plaintiff and appellant; and the judgment is reversed and the cause is remanded to the District Court of Salt Lake County, Utah, for a new trial as to all other defendants and respondents, the appellant to recover his costs on appeal against them; and the motion of respondent Ira C. Holbrook for a rehearing is denied and overruled." *Page 228